Por cuanto, el Colegio de abogados de Puerto Rico radicó que-rella el día 3 del corriente mes solicitando una orden para que mos-traran causas por las cuales no debían ser suspendidos en el 'ejer-cicio de la abogacía por no haber pagado'al querellante las cuotas fijadas por la Ley núm. 43 de 1932, los siguientes abogados: Tomás Acosta Ramis, Ernesto Agostini, Alfredo Arnaldo Jr., Luis A. Ar-chilla Laugier, Obdulio Bauzá González, Aníbal Boneta Colón, Néstor Boneta Colón, Marcilio B. Carrasquillo, Lorenzo Coballes Gan-día, Pedro Nelson Colberg, José Coll Cuchí, Gilberto Concepción de Gracia, José Córdova Rivera, Manuel Cruz Horta, Joaquín Díaz Cruz, Gaspar Encarnación Santana, Angel E. Franco Cabrero, Ernesto Juan Fonfrías, Juan José R. Fuertes, Estrella García Capella, José A. Gautier, Juan Lastra, Manuel Ledesma Dávila, Ernesto Ló-*982pez Gamio, Samuel Medina Rivera, Ernesto Ortiz Roméu, Mario Or-sini, Fernando Pérez Rejis, Antonio, Pinero Rodríguez, Matías Po-níales, Alfonso Rey, Antonio Rivera Brenes, Francisco Rodriguez Alverio, José M. Rodriguez Bermudez, Pelayo Román Benitez, Antonio Román Benitez, Abelardo Román Font, Víctor Sánchez Fer-nández, José Enrique Segarra, José Soto Rivera, José Suárez Zen-gotita, Consuelo Suria, Esteban Susoni Lens, José M. Terrasa, José M. Toro Nazario, Francisco Torres Aguiar, Miguel Elpidio Vega, Arturo Alfonso Vidal, Salvador Vilella Llovet, José Villaronga Chá-rriez, Luis Villaronga Chárriez y Erasto J. Arjona Siaea;
PoR cuanto, el día 5 de julio corriente este Tribunal autorizó la correspondiente resolución ordenando que el querellante notificara su querella a los demandados y fijando el día 24 del actual para que éstos comparecieran a mostrar causas, si existieren, por virtud de las cuales no se les debía suspender en el ejercicio de la abogacía por no haber pagado las cuotas fijadas por el artículo 9 de la citada Ley núm. 43 de 1932; ■
PoR cuanto, con anterioridad a esta resolución el Colegio quere-llante ha solicitado que se eliminen de la querella y principalmente de los efectos de la resolución de 5 de julio corriente los abogados Tomás Acosta Ramis, Ernesto Agostini, Luis A. Archilla Laugier, Obdulio Bauza González, Aníbal Boneta Colón, Marcilio B. Carras-quillo, Lorenzo Coballes Gandía, Pedro Nelson Colberg, José Coll Cuchí, José Córdova Rivera, Gaspar Encarnación Santana, Angel E. Franco Cabrero, Ernesto Juan Fonfrías, Juan Lastra, Manuel Le-desma Dávila, Ernesto López Gamio, Ernesto Ortiz Roméu, Antonio Piñero Rodríguez, Matías Pomales, Antonio Rivera Brenes, Francisco Rodríguez Alverio, Abelardo Román Font, Víctor Sánchez Fer-nández, José Enrique Segarra, José Soto Rivera, José Suárez Zengo-tita, José M. Terrasa, Francisco Torres Aguiar, Miguel Elpidio Vega, Salvador Vilella Llovet, José Villaronga Chárriez, Luis Villaronga Chárriez, Erasto Arjona Siaca; Néstor Boneta Colón, Estrella García Capella y Fernando Pérez Rejis.
Por tanto, se declaran con lugar las mociones del Colegio para que se eliminen de la querella los abogados mencionados en el pá-rrafo que antecede; y apareciendo que fueron debidamente notifica-dos con la querella y el señalamiento de audiencia y que están por consiguiente en rebeldía los abogados Alfredo Arnaldo Jr., Gilberto Concepción de Gracia, Manuel Cruz Horta, Joaquín Díaz Cruz, Juan *983José R. Fuertes, José A. Gautier, Samuel Medina Rivera, Mario Or-sini, Alfonso Rey, José M. Rodríguez, Bermúdez, Pelayo Román Benitez, Antonio Román Benitez, Consuelo Suria, Esteban Susoni Lens, José M. Toro Nazario, Arturo Alfonso Vidal, se les suspende hasta nueva orden la licencia a virtud de la cual vienen ejerciendo la abogacía y el notariado en los tribunales insulares, debiendo ser eliminados sus nombres del libro registro de abogados y notarios en ejercicio. El Secretario Repórter notificará esta resolución en la forma acostumbrada a los querellados, al querellante y a las cortes de distrito, quienes a su vez la notificarán a las municipales y de paz de sus territorios respectivos.